                                            Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       MARC LAWRENCE JENSEN,                            Case No. 19-cv-07773-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING MOTION TO
                                  13              v.                                        COMPEL ARBITRATION AND
                                                                                            STAYING CASE
                                  14       WELLS FARGO & COMPANY, et al.,
                                                                                            Re: ECF No. 29
                                  15                     Defendants.

                                  16

                                  17                                          INTRODUCTION

                                  18        Plaintiff Marc Jensen, who is representing himself, sued his former employer, Wells Fargo

                                  19   Bank, N.A., and related defendants (collectively, “Wells Fargo”) for disability discrimination

                                  20   under Title VII of the Civil Rights Act of 1964 and the Americans with Disabilities Act of 1990

                                  21   (“ADA”), and for failure to provide medical leave under the Family and Medical Leave Act of

                                  22   1993 (“FMLA”).1 The defendants move to compel Mr. Jensen to submit his claims to arbitration,

                                  23   on the ground that Mr. Jensen had signed an agreement to arbitrate all claims arising out of his

                                  24

                                  25

                                  26

                                  27   1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 19-cv-07773-LB
                                                 Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 2 of 10




                                   1   employment.2 The court held a hearing on March 19, 2020. The court grants the defendants’

                                   2   motion to compel arbitration and stays this case.

                                   3

                                   4                                                STATEMENT

                                   5         In February 2018, Wells Fargo hired Mr. Jensen for an “Accountant 4 position” at its office in

                                   6   San Francisco.3 Previously, Mr. Jensen had worked for Wells Fargo on a contract basis.4 Mr.

                                   7   Jensen alleges that he has a disability based on the following: “severe obstructive sleep apnea,

                                   8   excessive daytime sleepiness, recurring hypersomnia, degenerative disc disease in LSpine and

                                   9   CSpine sections of recurring.”5 Mr. Jensen alleges that, throughout his employment, Wells Fargo

                                  10   discriminated against him based on his disability, failed to accommodate his disability, treated him

                                  11   with unequal terms and conditions, and retaliated against him, in violation of Title VII and the

                                  12   ADA.6 He also alleges that the it unlawfully denied him a leave of absence under the FMLA .7
Northern District of California
 United States District Court




                                  13         When Mr. Jensen was hired, he signed the “Wells Fargo Mutual Arbitration Agreement.”8 The

                                  14   Agreement provides, in relevant part:

                                  15               Wells Fargo and I mutually agree that any legal Claims arising out of my
                                                   application for employment, employment, or separation from employment with
                                  16               Wells Fargo shall be resolved by final and binding arbitration. Except as noted
                                                   below, Wells Fargo and I agree to waive our rights to pursue any Claims in court or
                                  17
                                                   before a jury. This Agreement is subject to the Federal Arbitration Act.
                                  18               COVERED CLAIMS: The Claims covered by this Agreement with any Wells
                                  19               Fargo entity, its officers, directors, shareholders, employees, agents, parent
                                                   companies, subsidiaries, affiliates, predecessors, successors, and assigns
                                  20               (collectively “Wells Fargo”) include, but are not limited to, claims for

                                  21

                                  22   2
                                        Mot. – ECF No. 29. The parties consented to the undersigned’s jurisdiction. Consents – ECF Nos. 21,
                                       25, 34.
                                  23   3
                                        Compl. – ECF No. 1 at 5; Answers – ECF Nos. 23 at 3 (¶ 1), 38 at 3 (¶ 1); Ex. C to Opp’n – ECF No.
                                  24   36 at 9 (an offer of employment from Wells Fargo to Mr. Jensen for “Accountant 4” at the Wells Fargo
                                       Bank at 420 Montgomery, San Francisco CA).
                                  25   4
                                           See Compl. – ECF No. 1 at 5.
                                       5
                                  26       Id.
                                       6
                                           Id. at 4–8, 11.
                                  27   7
                                           Id. at 9–11.
                                  28   8
                                           See Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.

                                       ORDER – No. 19-cv-07773-LB                           2
                                              Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 3 of 10




                                                  discrimination, harassment, retaliation, tortious conduct, wrongful discharge,
                                   1              breach of contract, promissory estoppel, expense reimbursement, wages,
                                   2              compensation, or claims for violations of any federal, state, or local statute,
                                                  regulation or common law, including, but not limited to Title VII of the Civil
                                   3              Rights Act of 1964, Americans with Disabilities Act, Age Discrimination in
                                                  Employment Act, Older Workers Benefit Protection Act, Rehabilitation Act, the
                                   4              Equal Pay Act, Worker Adjustment and Retraining Notification Act, Family and
                                                  Medical Leave Act, the Fair Labor Standards Act, and all applicable amendments.
                                   5
                                                  ...
                                   6
                                                  AAA RULES & PROCESS: . . . Wells Fargo and I agree that arbitration shall be
                                   7              conducted by single neutral arbitrator in accordance with the American Arbitration
                                                  Association’s (“AAA”) Employment Arbitration Rules and Mediation Procedures
                                   8
                                                  to the extent they do not conflict with this Agreement or applicable law.
                                   9              Information about rules and filing procedures is available at adr.org. The hearing
                                                  shall take place in or near the city where I am or was last employed by Wells Fargo.
                                  10              The parties shall have the right to conduct adequate discovery necessary to the full
                                                  and fair exploration of the case, file dispositive motions, and present witnesses and
                                  11              evidence. The arbitrator is authorized to grant all remedies available under
                                  12              applicable law. The arbitrator shall apply the applicable law and, in AAA matters
Northern District of California




                                                  only, provide a written decision summarizing the essential findings of fact and
 United States District Court




                                  13              conclusions of law on which the decision is based.

                                  14              FEES & COSTS: . . . . For AAA matters, other than the filing fee I must pay the
                                                  AAA to start the arbitration proceeding, Wells Fargo will pay all costs unique to
                                  15              arbitration, including any further filing fees, arbitrator fees, or AAA administrative
                                                  fees. If Wells Fargo starts an AAA arbitration proceeding, Wells Fargo will pay the
                                  16              filing fee, plus any required deposit and costs of the arbitration proceeding. Unless
                                  17              ordered by the arbitrator in accordance with applicable law, each party shall be
                                                  responsible for their own attorney, witness, and expert fees and costs.
                                  18
                                                  CLASS, COLLECTIVE AND REPRESENTATIVE ACTION WAIVER:
                                  19              Claims must be brought in arbitration on an individual basis only, and I agree
                                                  to waive the right to initiate or participate in a class, collective, or
                                  20              representative action (collectively “Class Action”). Additionally, the arbitrator
                                                  shall have no authority to consolidate Claims of different employees into one
                                  21              proceeding. Any challenges to the enforceability of this class action shall be
                                  22              decided only by a court, not an arbitrator. To the extent the court deciding
                                                  arbitrability deems certain claims arbitrable and others non-arbitrable, the
                                  23              non-arbitrable claims shall be stayed until the final disposition of the
                                                  arbitrable claims.9
                                  24

                                  25         The Agreement has Mr. Jensen’s signature and is dated February 4, 2018.10

                                  26

                                  27   9
                                           Id. (Bold in original).
                                  28   10
                                            Id.

                                       ORDER – No. 19-cv-07773-LB                           3
                                           Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 4 of 10




                                   1                                               ANALYSIS

                                   2   1. Governing Law

                                   3      “The Federal Arbitration Act (FAA) requires courts to ‘place arbitration agreements on an

                                   4   equal footing with other contracts, and enforce them according to their terms.’” Poublon v. C.H.

                                   5   Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017) (quoting AT&T Mobility LLC v. Concepcion,

                                   6   563 U.S. 333, 339 (2011)). “Section 2 of the FAA makes agreements to arbitrate ‘valid,

                                   7   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

                                   8   of any contract.’” Id. (citing 9 U.S.C. § 2). “The final clause of § 2, generally referred to as the

                                   9   savings clause, permits agreements to arbitrate to be invalidated by ‘generally applicable contract

                                  10   defenses, such as fraud, duress, or unconscionability,’ but not by defenses that apply only to

                                  11   arbitration or that derive their meaning from the fact that an agreement to arbitrate is at issue.” Id.

                                  12   (some internal quotation marks omitted) (quoting Concepcion, 563 U.S. at 339). “‘Any doubts
Northern District of California
 United States District Court




                                  13   about the scope of arbitrable issues, including applicable contract defenses, are to be resolved in

                                  14   favor of arbitration.’” Id. (quoting Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1022 (9th Cir.

                                  15   2016)). Arbitration agreements can cover Title VII claims, as long as the employee enters into the

                                  16   arbitration agreement “knowingly.” Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323–

                                  17   24 (9th Cir. 2015).

                                  18      The FAA provides that arbitration agreements are unenforceable “upon such grounds as exist

                                  19   at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “[G]enerally applicable

                                  20   contract defenses, such as fraud, duress, or unconscionability, may be applied to invalidate

                                  21   arbitration agreements without contravening” federal law. Doctor’s Assoc., Inc. v. Casarotto, 517

                                  22   U.S. 681, 687 (1996). The court determines whether the putative arbitration agreement is

                                  23   enforceable under the laws of the state where the contract was formed. First Options of Chicago,

                                  24   Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Ingle v. Circuit City Stores, 328 F.3d 1165, 1170 (9th

                                  25   Cir. 2003).

                                  26      In California, contractual unconscionability has both a procedural and a substantive

                                  27   component. Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000). “In

                                  28   order to establish such a defense, the party opposing arbitration must demonstrate that the contract

                                       ORDER – No. 19-cv-07773-LB                         4
                                              Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 5 of 10




                                   1   as a whole or a specific clause in the contract is both procedurally and substantively

                                   2   unconscionable.” Poublon, 846 F.3d at 1260 (citing Sanchez v. Valencia Holding Co., LLC, 61

                                   3   Cal. 4th 899, 910 (2015)). “Procedural and substantive unconscionability ‘need not be present in

                                   4   the same degree.’” Id. (quoting Sanchez, 61 Cal. 4th at 910). “Rather, there is a sliding scale: ‘the

                                   5   more substantively oppressive the contract term, the less evidence of procedural unconscionability

                                   6   is required to come to the conclusion that the term is unenforceable, and vice versa.’” Id. (quoting

                                   7   Sanchez, 61 Cal. 4th at 910). “Under California law, ‘the party opposing arbitration bears the

                                   8   burden of proving . . . unconscionability.’” Id. (quoting Pinnacle Museum Tower Ass’n v. Pinnacle

                                   9   Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012)).

                                  10

                                  11   2. Application

                                  12         The agreement covers the claims in Mr. Jensen’s lawsuit, and the FAA applies. Mr. Jensen
Northern District of California
 United States District Court




                                  13   does not dispute those points and instead contends that (1) Wells Fargo Bank did not sign the

                                  14   agreement, and thus there is no mutual assent, and (2) the arbitration clause is unenforceable

                                  15   because it is procedurally and substantively unconscionable.11 The court enforces the agreement.

                                  16         2.1        Agreement Enforceability

                                  17         Mr. Jensen contends that there is no mutual asset because Wells Fargo did not sign the

                                  18   agreement.12 This argument lacks merit.

                                  19         “While the FAA requires a writing, it does not require that the writing be signed by the

                                  20   parties.” Nghiem v. NEC Elec., Inc., 25 F.3d 1437, 1439 (9th Cir. 1994) (internal citations and

                                  21   quotations omitted); see also Campos v. JPMorgan Chase Bank, N.A., 18-cv-06169-JSC, 2019

                                  22   WL 827634, at *5 (N.D. Cal. Feb. 21, 2019) (rejecting argument that an arbitration agreement

                                  23   lacks mutual assent because the employer did not sign it). Furthermore, the record establishes that

                                  24   Wells Fargo intended to be bound by the Agreement. It authored the agreement, sent it to Mr.

                                  25

                                  26
                                       11
                                  27        Opp’n – ECF No. 35-2 at 3–12.
                                       12
                                            Id. at 5.
                                  28

                                       ORDER – No. 19-cv-07773-LB                         5
                                              Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 6 of 10




                                   1   Jensen with his offer of employment, and moved to enforce it after Mr. Jensen filed this suit.13 In

                                   2   sum, there was mutual assent to agree to arbitrate. See Campos, 2019 WL 827634 at *6

                                   3   (“Defendant’s conduct in drafting and seeking to enforce the [arbitration] Agreement and

                                   4   Plaintiff’s acceptance of the Agreement through her signature evince an agreement to arbitrate”).

                                   5         2.2     Unconscionability

                                   6         Mr. Jensen next contends that the arbitration agreement is procedurally and substantively

                                   7   unconscionable. As the party opposing arbitration, Mr. Jensen bears the burden of proving

                                   8   unconscionability. He has not met his burden.

                                   9               2.2.1   Procedurally unconscionable

                                  10         Procedural unconscionability “focuses on ‘oppression or surprise due to unequal bargaining

                                  11   power.’” Poublon, 846 F.3d at 1260 (citing Pinnacle Museum, 55 Cal. 4th at 236). “The

                                  12   oppression that creates procedural unconscionability arises from an inequality of bargaining power
Northern District of California
 United States District Court




                                  13   that results in no real negotiation and an absence of meaningful choice.” Id.

                                  14         Mr. Jensen concedes that he was not coerced into signing the agreement.14 He contends that

                                  15   the agreement is procedurally unconscionable because (1) it is one-sided and limits only his rights,

                                  16   and it is a contract of adhesion, (2) Wells Fargo did not attach the American Arbitration

                                  17   Association’s (“AAA”) rules; and (3) he did not have enough time to review the agreement.15

                                  18   These contentions do not show procedural unconscionability.

                                  19         First, the agreement is a mutual arbitration agreement.16 Mr. Jensen contends that he had to

                                  20   sign the agreement to get the job (and thus had no bargaining power), but he also concedes that

                                  21   there was no coercion.17 “[T]he California Supreme Court has not adopted a rule that an adhesion

                                  22   contract is per se unconscionable.” Poublon, 846 F.3d at 1260–61 (internal citations omitted). “In

                                  23

                                  24
                                       13
                                         See Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. 1 to Hutchins Decl. – ECF No. 29-2 at 5–6;
                                  25   Ex. C to Opp’n – ECF No. 36 at 14.
                                       14
                                  26        Opp’n – ECF No. 35-2 at 10.
                                       15
                                            Id. at 6–10.
                                  27   16
                                            Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.
                                  28   17
                                            Opp’n – ECF No. 35-2 at 10

                                       ORDER – No. 19-cv-07773-LB                          6
                                              Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 7 of 10




                                   1   the employment context, if an employee must sign a non-negotiable employment agreement as a

                                   2   condition of employment but ‘there is no other indication of oppression or surprise,’ then ‘the

                                   3   agreement will be enforceable unless the degree of substantive unconscionability is high.” Id.

                                   4   (citing Serpa v. Cal. Sur. Investigations, Inc., 216 Cal. App. 4th 695, 704 (2013)). “[T]he adhesive

                                   5   nature of a contract, without more, would give rise to a low degree of procedural

                                   6   unconscionability at most.” Id. at 1261–62; see also Campos, 2019 WL 8276234 (“The adhesive

                                   7   nature of the [arbitration] Agreement presents only a minimal degree of procedural

                                   8   unconscionability”). Given that there is no evidence of coercion, there is no evidence of

                                   9   oppression” or “surprise,” and thus the adhesive nature (at most) presents a minimal level of

                                  10   procedural unconscionability.

                                  11         Second, “[i]ncorporation by reference [of the AAA rules to an arbitration agreement], without

                                  12   more, does not affect the finding of procedural unconscionability.” Poublon, 846 F.3d at 1261
Northern District of California
 United States District Court




                                  13   (citing Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1246 (2016)) (noting that the California

                                  14   Supreme Court in Baltazar “rejected an employee’s claim that the employer’s failure to provide a

                                  15   copy of the American Arbitration Association’s rules, which were incorporated by reference in the

                                  16   arbitration agreement, gave rise to a ‘greater degree of procedural unconscionability’”); see also

                                  17   Peng v. First Republic Bank, 219 Cal. App. 4th 1462, 1472 (2013) (“failure to attach the AAA

                                  18   rules, standing alone, is insufficient grounds to support a finding of procedural

                                  19   unconscionability”). Also, the agreement specifies that the applicable section from the AAA rules

                                  20   is the “Employment Arbitration Rules and Mediation Procedures.”18 Cf. Campos, 2019 WL

                                  21   827634 at *7 (rejecting the argument that it is procedurally unconscionable when an employer

                                  22   fails to attach AAA rules when the agreement “identifies the applicable AAA rules [as]

                                  23   []‘Employment Arbitration Rules’[]”).

                                  24         Third, the three days to review the document is not procedurally unconscionable.19 Wells

                                  25   Fargo’s employment offer letter was dated February 2, 2018, and asked for Mr. Jensen’s response

                                  26
                                       18
                                  27        Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.
                                       19
                                            Id. at 6.
                                  28

                                       ORDER – No. 19-cv-07773-LB                          7
                                             Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 8 of 10




                                   1   by February 5, 2018.20 This does not sufficiently show “oppression” and “surprise” given that the

                                   2   agreement is a stand-alone document that — through bolding and large fonts and notices such as

                                   3   “Wells Fargo Mutual Arbitration Agreement,” and an acknowledgement of the employee’s right to

                                   4   seek counsel before signing — defeats any argument about procedural unconscionability.21 Cf.,

                                   5   Borgonia v. G2 Secure Staff, LLC, 19-cv-00914-LB, 2019 WL 1865927, at *4 (N.D. Cal. April 25,

                                   6   2019) (employees argued that the employer “rushed them into signing the agreements,”

                                   7   nonetheless, the agreements were not procedurally unconscionable where they were “stand-alone

                                   8   documents that cautioned the plaintiffs to read them carefully.”).

                                   9         Mr. Jensen has not met his burden to show that the agreement is procedurally unconscionable.

                                  10             2.2.2   Substantively Unconscionable

                                  11         To be substantively unconscionable, “the agreement must be ‘overly harsh,’ ‘unduly

                                  12   oppressive,’ ‘unreasonably favorable,’ or must ‘shock the conscience,’” i.e., the agreement’s terms
Northern District of California
 United States District Court




                                  13   must be “unreasonably favorable to the more powerful party.” Poublon, 846 F.3d at 1261 (citing

                                  14   cases). “The ‘central ideal’ is that ‘the unconscionability doctrine is concerned not with a simple

                                  15   old-fashioned bad bargain but with terms that are unreasonably favorable to the more powerful

                                  16   party.’” Id. (citing Baltazar, 62 Cal. 4th at 1244).

                                  17         Mr. Jensen contends that the agreement is substantively unconscionable because it (1) imposes

                                  18   unfair costs and fees on him, and (2) does not provide adequate rights to discovery or remedies.22

                                  19   The agreement is not substantively unconscionable.

                                  20         First, agreement provides that Mr. Jensen must pay the initial filing fee for arbitration, but

                                  21   thereafter, “Wells Fargo will pay all costs unique to arbitration, including any further filing fees,

                                  22   arbitration fees, or AAA administrative fees.”23 Wells Fargo confirmed — that as party initiating

                                  23   the arbitration — it will pay the initial filing fee.24 This cost agreement is not “unduly oppressive”

                                  24

                                  25   20
                                            Ex. C to Opp’n – ECF No. 36 at 10.
                                       21
                                  26        Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.
                                       22
                                            Opp’n – ECF No. 35-2 at 11–13.
                                  27   23
                                            Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.
                                  28   24
                                            Supplemental Update – ECF No. 47 at 1.

                                       ORDER – No. 19-cv-07773-LB                           8
                                             Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 9 of 10




                                   1   or “overly harsh.” See, e.g., Armendariz, 24 Cal. 4th at 110–11 (“the arbitration agreement or

                                   2   arbitration process cannot generally require the employee to bear any type of expense that the

                                   3   employee would not be required to bear if he or she were free to bring the action in court”) (italics

                                   4   in original); Borgonia, 2019 WL 1865927 at *4 (finding agreement not substantively

                                   5   unconscionable where the defendant “will pay the costs of arbitration”).

                                   6         Mr. Jensen challenges the agreement’s provision that the parties are responsible for their own

                                   7   fees and costs.25 The agreement specifically provides that each party will bear its attorney’s fees

                                   8   “unless ordered by the arbitrator in accordance with applicable law.”26 This is not unconscionable.

                                   9   Cf., e.g., Ortiz v. Volt Mgmt. Corp., 16-cv-07096-YGR, 2017 WL 1957072, at *4 (N.D. Cal. May

                                  10   11, 2017) (finding a provision not substantively unconscionable where “[t]he arbitrator’s

                                  11   discretion with regard to attorney’s fees is bounded by what otherwise would be allowed under the

                                  12   applicable rules”); Carbajal v. CWPSC, Inc., 245 Cal. App. 4th 227, 251–52 (2016) (fee provision
Northern District of California
 United States District Court




                                  13   is substantively unconscionable because its “plain language requires the parties to be responsible

                                  14   for their own attorneys fees without any exceptions”); Laughlin v. VMware, Inc., 11-cv-00530,

                                  15   2012 WL 298230, at *5–6 (N.D. Cal. Feb. 1, 2012) (arbitration agreement’s cost-splitting

                                  16   provision is substantively unconscionable where it “requires Plaintiff to ‘separately pay her

                                  17   counsel fees and expenses’ and does not give the arbitrator authority to alter this provision”).

                                  18         Second, the argument about the lack of discovery or remedies does not persuade. The

                                  19   Agreement provides that “[t]he parties shall have the right to conduct adequate discovery

                                  20   necessary to the full and fair exploration of the case, file dispositive motions, and present

                                  21   witnesses and evidence.”27 It also states that “[t]he arbitrator is authorized to grant all remedies

                                  22   available under applicable law.”28 The agreement thus does not limit discovery or any remedy in a

                                  23   way that “shocks the conscience.” Poublon, 846 F.3d at 1261.

                                  24         In sum, the agreement is not substantively unconscionable.

                                  25
                                       25
                                  26        Sur-reply – ECF No. 42 at 11. The court grants Mr. Jensen’s request to file a sur-reply.
                                       26
                                            Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.
                                  27   27
                                            Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.
                                  28   28
                                            Ex. A to Clerkley Decl. – ECF No. 29-1 at 5; Ex. C to Opp’n – ECF No. 36 at 14.

                                       ORDER – No. 19-cv-07773-LB                            9
                                            Case 3:19-cv-07773-LB Document 53 Filed 03/19/20 Page 10 of 10




                                   1                                             CONCLUSION

                                   2        The court grants Wells Fargo’s motion to compel arbitration and stays the case at the parties’

                                   3   request. Cf. e.g, Loewen v. Lyft, 129 F. Supp. 3d 945, 966 (N.D. Cal. 2015) (“Because the Court

                                   4   concludes that arbitration should be compelled, it has the discretion to stay the case under 9 U.S.C.

                                   5   § 3 or dismiss the litigation entirely.”) (citations omitted).29 The court administratively closes the

                                   6   case.

                                   7        This disposes of ECF No. 29.

                                   8

                                   9        IT IS SO ORDERED.

                                  10        Dated: March 19, 2020

                                  11                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  12                                                     United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   29
                                         Wells Fargo raised objections to the declarations and exhibits submitted with Mr. Jensen’s
                                       opposition. Objections – ECF No. 41. Because the court finds in favor of Wells Fargo, the court
                                  27   declines to rule on this issue. The court also denies Mr. Jensen and Wells Fargo’s respective requests
                                       for judicial notice, because the court need not rely on those documents to reach its conclusion. See
                                  28   Requests for Judicial Notice – ECF Nos. 40, 44.

                                       ORDER – No. 19-cv-07773-LB                         10
